El día 30 de junio de 1958 los periódicos El Mundo y El Imparcial publicaron reseñas sobre una comida celebrada en la ciudad de Arecibo por el Partido Popular Democrático con el propósito de recoger fondos para la campaña política. En ambas reseñas se mencionaba el hecho de que los jueces Rafael Padró Parés y José Rivera Barreras del Tribunal Superior habían asistido a dicho acto. Considerando las dis-posiciones legales vigentes,1 ordenamos al Director Adminis-*785trativo de los Tribunales realizar una completa investigación del asunto. Dicho funcionario tomó declaración a los men-cionados jueces y al Sr. Antonio Arroyo Tirado, Subsecreta-rio del Tribunal Superior, Sala de Arecibo. Sostuvo, ade-más, una conversación con el Sr. Darío Goitía, Alcalde de la ciudad y principal organizador del acto. Constan, ade-más, en los autos copias de las informaciones periodísticas y de la invitación que se cursó para asistir a la comida.
La investigación practicada demuestra que el 28 de junio de 1958 a las 7 P.M. se celebró una “Comida Fraternal” en el Casino de Arecibo con el propósito de obtener fondos para el Partido Popular Democrático. El precio del cubierto era de $10. Días antes habían circulado las invitaciones para dicho acto, sin que en ellas apareciera el nom-*786bre del Partido ni alusión alguna a él.2 El Sr. Arroyo invitó al Juez Rivera Barreras a concurrir a la comida, pero en ningún momento le informó los propósitos de ésta, como tampoco le mostró la invitación ni le pidió la contribución de $10. Invitó también al Juez Padró Parés y, aunque en este caso le entregó la invitación y le cobró el precio, tampoco le informó los objetivos de la actividad. Ambos jueces con-currieron a la comida como un gesto de cortesía, creyendo se trataba de un homenaje ciudadano al Hon. Gobernador de Puerto Rico y completamente ajenos a los fines partidarios que se interesaba lograr. Al llegar tampoco tuvieron opor-tunidad de enterarse de esos fines, pues no había banderas o insignias alusivas al Partido Popular, ni nadie les informó de la naturaleza del acto. Aceptaron sentarse en la mesa presidencial y desde allí escucharon los discursos. Fue en ese punto que pudieron percatarse de que la actividad podía tener fines partidarios, pero aún en ese momento sólo hubo alusiones muy breves al asunto.
En vista de esos hechos no procede tomar acción ulterior alguna y, en consecuencia, ordenaremos el archivo de la investigación. Es necesario, no obstante, hacer algunas observaciones. Los jueces son parte de la comunidad en que viven y por la posición que en ésta ocupan son llamados ocasionalmente a prestar su concurso en actividades de inte-rés general, sean éstas de origen privado o estén auspiciadas por funcionarios públicos. Esa cooperación, sin embargo, tiene que darse dentro del marco de la Constitución, la ley y los Cánones de Ética Judicial y en armonía con la digni-dad y las funciones de los tribunales. Tales limitaciones *787imponen a los jueces la obligación de cerciorarse, por todos los medios dignos asequibles, de los propósitos y circunstan-cias de los actos a los cuales se les invite y de abstenerse de asistir a aquéllos que por su carácter les están vedados o que razonablemente puedan dar lugar a la impresión de que se están transgrediendo esos límites. Es esta la única manera en que puede la judicatura mantener incólume su reputación de absoluta independencia.
Archívese.
Lo acordó el Tribunal y firma el señor Juez Presidente.

 El Artículo V, Sección 12 de nuestra Constitución dispone lo si-guiente: “Ningún juez aportará dinero, en forma directa o indirecta, *785a organizaciones o partidos políticos, ni desempeñará cargos en la direc-ción de los mismos o participará en campañas políticas de clase alguna,, ni podrá postularse para un cargo público electivo a menos que haya renunciado al de juez por lo menos seis meses antes de su nominación.” El alcance y propósitos de esta disposición se discuten en Convención Constituyente de Puerto Rico, Informe de la Comisión de la Rama Judicial (1952) pág. 15 y en Convención Constituyente de Puerto Rico, Diario de Sesiones (1952) págs. 235-238, 635-636, 808-809. El Canon XVIII de los Cánones de Ética Judicial provee como sigue: “Salvo el derecho a sus propias ideas sobre cuestiones políticas, y, desde luego, al sufragio, ningún Juez aportará dinero, en forma directa o indirecta, a organis-mos o partidos políticos, ni ocupará cargo en los mismos o participará en campañas políticas de clase alguna.
“El Juez debe estar y sentirse exento de toda parcialidad política y no debe dar base con su conducta para la creencia de que sus ideas polí-ticas ejercen sobre él alguna influencia en el cumplimiento de sus fun-ciones judiciales, ni que su criterio judicial está subordinado a los inte-reses de alguna organización o partido político. A ese fin, y sin que la siguiente enumeración excluya otras actividades que por su carácter le estén vedadas, el Juez no debe fomentar los intereses de organismo o partido político alguno, ni participar en asambleas, convenciones u otros actos de carácter político, ni endosar candidatos y, sin menoscabo de su derecho a defenderse de ataques abusivos a su persona o a su honra, debe abstenerse de atacar públicamente candidatos a puestos políticos.
“Las anteriores normas son esenciales a la independencia del poder judicial como factor de equilibrio en la estructura gubernamental de nuestro sistema de vida democrática.”


 El texto completo de la mencionada invitación es el siguiente: “Invitación. Un grupo de amigos del Hon. Luis Muñoz Marín, tenemos el honor de invitarle a una comida fraternal a llevarse a efecto en los salones del Casino de Arecibo sito en la Calle Gonzalo Marín de esta ciudad, el sábado 28 de junio de 1958, a las 7:00 P.M. Precio del cubierto por persona — $10.00. Le anticipamos las gracias por su atención a esta invitación y esperando ser honrados con su presencia, nos suscribimos, Por el Comité Organizador: Abelardo Martínez Otero, Darío Goitía, Francisco Abréu.”